department of the treasury internal_revenue_service washington d c date cc te_ge eoeg et2 uil o f f ic e o f c h ief c o u n sel number info release date dear mr this responds to your letter dated date requesting a private_letter_ruling on whether medicare contributions were properly deducted from the earnings_of the employee a teacher formerly employed by the the schools unfortunately we are not able to issue a ruling on this issue due to the fact that your submission does not comport with the requirements for requesting a private_letter_ruling revproc_2000_1 2000_1_irb_4 sets forth procedures for requesting letter rulings we have included a copy of revproc_2000_1 for your information if you request formal guidance such as a private_letter_ruling you should follow the procedures set forth in revproc_2000_1 in the absence of a request for formal guidance we are only able to provide general information accordingly in response to your request we have reviewed the facts provided to us and set forth below general information which we hope will be of assistance to you as we understand the facts of this matter the employee was appointed to a position as a teacher in the schools effective for the period from through in april of the employee was advised that she would not be reappointed to a teaching position for the determined that the employee was eligible to collect unemployment insurance benefits and the employee began applying for other positions within the schools on school year thereafter the state the employee was appointed to a different position as a part-time teacher in the schools_for the school year taxes under the federal_insurance_contributions_act fica consist of an old-age survivors and disability oasdi portion and a hospital insurance medicare portion fica_taxes are computed as a percentage of wages paid_by the employer and received by the employee with respect to employment in general all payments of remuneration by an employer for services performed by an employee are subject_to fica_taxes unless the payments are specifically excepted from the term wages or the services are specifically excepted from the term employment sec_3121 of the code generally excludes from employment services performed in the employ of any state or any political_subdivision thereof or any wholly- owned instrumentality of any one or more of the foregoing unless an agreement under sec_218 of the social_security act sec_218 agreement is in effect section of the consolidated omnibus budget reconciliation act of amended sec_3121 of the code to apply sec_3101 and sec_3111 the medicare_tax portion of the fica to wages for services rendered after date by newly hired employees of states and political subdivisions previously most employees of states and political subdivisions were not covered under the fica as their services were excepted from the term employment by sec_3121 sec_3121 provides a limited exception to sec_3121 subjecting certain state and local_government employees to medicare taxes but not old-age survivors and disability insurance taxes under sec_3121 except in limited circumstances services performed by state and local_government employees hired after date that are not subject_to a sec_218 agreement are employment for medicare_tax purposes under sec_3121 of the code services performed by state_or_local_government employees hired on or before date continue to be exempt from medicare taxes if sec_3121 otherwise applies provided that the employees were performing regular and substantial services for remuneration for that employer before date their employment relationship with that employer was not entered into for the purpose of meeting the exception under sec_3121 and their employment relationship with that employer has not been terminated after date this is referred to as the continuing employment exception to the medicare_tax revrul_86_88 1986_2_cb_172 states the service’s position concerning the continuing employment exception to the applicability of the medicare_tax revrul_86_88 provides that the continuing employment exception does not apply to an employee that was performing regular and substantial services for remuneration prior to date and who was terminated after date and then subsequently rehired q a revrul_86_88 states the question of whether an employment relationship has been terminated is a question of fact that must be determined on the basis of all the relevant facts and circumstances great weight however will be given to the personnel rules of the state employer or political_subdivision employer to determine if an employment relationship has been terminated q a this letter provides general information only it describes well-established interpretations or principles of tax law without applying them to a specific set of facts it is advisory only and has no binding effect with the internal_revenue_service this letter is intended only to provide you with general guidance for determining how to comply with applicable law the attorney assigned to this matter is leo latella employee id he can be reached at sincerely jerry e holmes chief employment_tax branch office of the assistant chief_counsel exempt_organizations employment_tax government entities enclosure
